[Cite as V.C. v. O.C., 2022-Ohio-1506.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


V.C.,                                           :
                                                                     No. 111118

                 Plaintiff-Appellee,            :

                 v.                             :

O.C.,
                                                :
                 Defendant-Appellant.


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 5, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DR-11-338367


                                          Appearances:

                 Ronald A. Skingle, for appellee.

                 O.C., pro se.

EILEEN A. GALLAGHER, P.J.:

                   In this accelerated appeal, father-appellant, O.C. (“Father”), pro se,

appeals from the trial court’s judgment entry redetermining Father’s child support

obligation for his minor children on remand. Father contends that the trial court
erred and abused its discretion by failing to accept Father’s “factual findings” and

using “incorrect data” when redetermining Father’s child support obligation.

              Father raises the following two assignments of error for review:

      Assignment of Error No. 1: The trial court erred and abused its
      discretion, when on 12/10/2021, it excluded the factual findings of the
      appellant, regarding the needs and the standard of living of the children
      and their parents, in the determination of the appellant’s child support
      obligation, and made an order that was not based on the manifest
      weight of evidence and that was not consistent with the requirements
      of R.C. 3119.04 and the XIV Amendment of the US Constitution.

      Assignment of Error No. 2: The trial court erred and abused its
      discretion, when on 12/10/2021, it stated that the court of appeal[s] did
      not reverse the trial court’s factual findings regarding the computation
      of child support obligation and used incorrect data in re-calculating the
      defendant’s child support obligation and failed to refund the Appellant
      his excess child support payment to normalize the standard of the
      Appellant and the children, in accordance with R.C. 3119.04.

              For the reasons that follow, we affirm.

Procedural and Factual Background

              Mother and Father were married on August 21, 1999. They have four

children — daughter C.C. (d.o.b. 1/29/00), son C.F.C. (d.o.b. 3/27/03), daughter

C.T.C. (d.o.b. 8/24/06) and son U.C.C. (d.o.b. 5/28/10). A final divorce decree was

entered on April 25, 2018 that included a shared parenting plan. Following the

divorce, the parties filed a number of post-decree motions seeking to terminate the

shared parenting plan and modify the parties’ child support obligations.

              After several days of hearings, on September 25, 2020, the trial court

issued its final judgment entry, terminating the parties’ shared parenting plan,

designating Mother as the residential parent and legal custodian of the parties’ three
then-minor children and ordering Father to pay monthly child support of $2,444.83

(including cash medical support and the processing fee). Father appealed to this

court, challenging, among other things, the trial court’s factual findings, its

designation of Mother as the residential parent and legal custodian of the minor

children and its order requiring Father to pay child support to Mother. Specifically,

with respect to the determination of his child support obligation, Father argued that

(1) the trial court’s child support determination was “based on incorrect data

collected only from Mother,” including inaccurate information regarding the parties’

income, out-of-pocket health insurance premiums and childcare expenses, and (2)

the trial court failed to apply a deviation under R.C. 3119.23 based on the time the

children spent with Father. Father argued that if “correct data” had been used in

calculating his child support obligation, his monthly child support obligation would

have been $1,127.21 per month (including cash medical support and the processing

fee). V.C. v. O.C., 8th Dist. Cuyahoga No. 109988, 2021-Ohio-1491, ¶ 41, 43, 74

(“V.C. I”).

               On appeal, this court affirmed the trial court’s decision to the extent

that it terminated the parties’ shared parenting plan and designated Mother as

residential parent and legal custodian of the parties’ minor children. Id. at ¶ 2, 72-

73. With respect to Father’s child support obligation, this court held that because

Father did not file a transcript with his appeal, it could not review or find error with

any of the trial court’s factual findings related to its determination of Father’s child

support obligation; however, it could review the trial court’s decision for legal errors.
Id. at ¶ 63-66, 75. This court found that the trial court had failed to apply the

appropriate standard in determining Father’s child support obligation, i.e., the trial

court had applied R.C. 3119.02 and 3119.30(A) and (C) instead of R.C. 3119.04, and

had, therefore, abused its discretion in ordering Father to pay $2,444.83 in monthly

child support (including cash medical support and the two percent processing fee).

Id. at ¶ 75-82. This court reversed the trial court’s child support order and remanded

the case for the trial court to redetermine the amount of Father’s child support

obligation, considering the needs and the standard of living of the children and the

parents in accordance with R.C. 3119.04. Id. at ¶ 82, 96.

      The Standard for Determining Father’s Child Support Obligation

              In this case, there is no dispute that the parents’ combined annual

income exceeds $336,467.04 — the maximum annual income currently listed on the

basic child support schedule established pursuant to R.C. 3119.021. In such cases,

R.C. 3119.04 requires that the court determine the amount of an obligor’s child

support obligation on a case-by-case basis as follows:

      If the combined annual income of both parents is greater than the
      maximum annual income listed on the basic child support schedule
      established pursuant to section 3119.021 of the Revised Code, the court
      * * * shall determine the amount of the obligor’s child support
      obligation on a case-by-case basis and shall consider the needs and the
      standard of living of the children who are the subject of the child
      support order and of the parents. The court or agency shall compute a
      basic combined child support obligation that is no less than the
      obligation that would have been computed under the basic child
      support schedule and applicable worksheet for a combined annual
      income equal to the maximum annual income listed on the basic child
      support schedule established pursuant to section 3119.021 of the
      Revised Code, unless the court or agency determines that it would be
       unjust or inappropriate and therefore not in the best interest of the
       child, obligor, or obligee to order that amount. If the court * * * makes
       such a determination, it shall enter in the journal the figure,
       determination, and findings. * * *

               Unless the trial court issues an order imposing a child support

obligation that is less than the obligation that would have been computed under the

basic child support schedule and worksheet for a combined annual income of

$366,467.04,1 the statute leaves the determination of the amount of child support

to be awarded ‘“entirely to the court’s discretion.’” E.O.W. v. L.M.W., 2021-Ohio-

2040, 174 N.E.3d 414, ¶ 10 (8th Dist.), quoting Cyr v. Cyr, 8th Dist. Cuyahoga No.

84255, 2005-Ohio-504, ¶ 54; R.C. 3119.04. The statute ‘“neither contains nor

references any factors to guide the court’s determination in setting the amount of

child support.”’ E.O.W. at ¶ 11, 23, quoting Siebert v. Tavarez, 8th Dist. Cuyahoga

No. 88310, 2007-Ohio-2643, ¶ 30. And the trial court is not required to explain or

provide specific reasons in support of its determination of the amount of child

support. See, e.g., E.O.W. at ¶ 11; Pruitt v. Pruitt, 8th Dist. Cuyahoga No. 84335,

2005-Ohio-4424, ¶ 44. Where the parents’ combined annual income exceeds



       1  In other words, where the parents’ combined annual income exceeds
$366,467.04, the child support obligation computed under the basic child support
schedule and worksheet for a combined annual income of $366,467.04 is generally “the
floor” — but not “the ceiling” — for an obligor’s child support obligation. V.C. I, 2021-
Ohio-1491, at ¶ 79. Where the parents’ combined annual income exceeds $366,467.04, a
trial court may issue an order imposing a child support obligation that is less than the
obligation that would have been computed under the basic child support schedule and
worksheet for a combined annual income of $366,467.04 only if (1) the trial court
determines that it would be unjust or inappropriate and, therefore, not in the best interest
of the child or either parent to order that amount and (2) includes such findings in its
journal entry. R.C. 3119.04.
$336,467.04, the only statutory requirement is that the trial court consider “the

needs and the standard of living of the children * * * and of the parents” in

determining the amount of the obligor’s child support obligation. R.C. 3119.04;

E.O.W. at ¶ 11, 21 (In “high-income” cases, “the proper standard for calculating child

support is the amount necessary to maintain for the children the standard of living

they would have enjoyed had the marriage continued.”), citing Berthelot v.

Berthelot, 154 Ohio App.3d 101, 2003-Ohio-4519, 796 N.E.2d 541, ¶ 24 (9th Dist.);

In re J.M.G., 8th Dist. Cuyahoga No. 98990, 2013-Ohio-2693, ¶ 28.

               In Phelps v. Saffian, 8th Dist. Cuyahoga No. 103549, 2016-Ohio-

5514, this court explained what consideration of the needs and the standard of living

of the children and of the parents entails:

      With the exception of extraordinary individual medical or
      developmental issues, * * * the “needs” of a child are necessaries like
      food, clothing, shelter, medical care, and education. Needs are not
      income based — they apply in similar fashion for all children,
      regardless of the income level of the parents. That a parent has a large
      income has no effect on a child’s basic needs: a child needs to eat, but a
      child does not need to eat caviar.

             Consideration of the “standard of living” the child would have
      enjoyed is based on the premise that parents may freely decide to
      dissolve their relationship, but children have no choice in the matter.
      If the child enjoyed a high standard of living during the marriage, the
      child is entitled to enjoy that standard after the marriage has been
      dissolved. Boone v. Holmes, 10th Dist. Franklin No. 14AP-449, 2015-
      Ohio-2242, ¶ 16. The court must be careful, however, to consider only
      how the child would have lived had the parents remained together, not
      how the child could have lived. When considering the standard of
      living of the parents, the court must ensure that the obligor parent is
      not so overburdened by support obligations that it affects that parent’s
      ability to survive. Id. at ¶ 36. The court must also consider intangible
      contributions by the noncustodial parent to the effect those
      contributions may adversely affect that parent’s standard of living. Id.

Phelps at ¶ 18-19.

              We review a trial court’s determination of child support obligations

for abuse of discretion. See, e.g., J.E.M. v. D.N.M., 8th Dist. Cuyahoga No. 109532,

2021-Ohio-67, ¶ 22, citing Booth v. Booth, 44 Ohio St.3d 142, 144, 541 N.E.2d 1028

(1989); N.W. v. M.W., 8th Dist. Cuyahoga No. 107503, 2019-Ohio- 1775, ¶ 16. A trial

court abuses its discretion when its decision is unreasonable, arbitrary or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983). A decision is unreasonable when “no sound reasoning process” supports

that decision. AAAA Ents. v. River Place Community Urban Redevelopment Corp.,

50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990). An abuse of discretion also occurs

when a court ‘“applies the wrong legal standard, misapplies the correct legal

standard, or relies on clearly erroneous findings of fact.’” Mayer v. Mayer, 8th Dist.

Cuyahoga No. 109103, 2020-Ohio-4993, ¶ 8, quoting Thomas v. Cleveland, 176

Ohio App.3d 401, 2008-Ohio-1720, 892 N.E.2d 454, ¶ 15 (8th Dist.); see also Vail v.

String, 8th Dist. Cuyahoga No. 107122, 2019-Ohio-984, ¶ 43. A trial court’s factual

findings in a child support matter are reviewed under a manifest weight-of-the-

evidence standard. See, e.g., V.C. I, 2021-Ohio-1491, at ¶ 79; Kenney v. Carroll, 9th

Dist. Medina No. 19CA0080-M, 2021-Ohio-1911, ¶ 20 (‘“[A]lthough the standard of

review for the lower court’s child support determination is abuse of discretion,

challenges to factual determinations upon which the child support order is based
must be reviewed using the “some competent credible evidence” standard. * * * This

means that a determination of fact will be upheld on appeal if there is some

competent, credible evidence to support the finding.’”), quoting Bender v. Bender,

9th Dist. Summit No. 20157, 2001 Ohio App. LEXIS 3212, 5-6 (July 18, 2001).

               On remand, the parties each filed briefs with supporting affidavits

with the trial court related to the trial court’s determination of Father’s child support

obligation. In her brief, Mother argued that Father should be ordered to pay

$2,444.83 in monthly child support based on the parents’ income and the fact that

both parents are physicians with an “above average standard of living,” the parents

own and reside in “comparable residences,” Mother incurs “significant additional

out of pocket expenses” for C.T.C. to receive “extensive psychological and behavioral

treatment” due to the child’s special needs and the court’s prior findings that Mother

paid $15,000 for “out-of-pocket medical insurance” for the children and $18,000 in

annual childcare expenses for U.C.C.

               In his brief, Father argued that his monthly child support obligation

should be somewhere in the range “from $0 to $1,070” based on parents’ combined

annual gross income (which he claimed was $473,768.10) and the following

additional alleged facts: (1) that both parents have medical expenses, out-of-pocket

health care premiums and childcare expenses; (2) that the standard of living of

Father and the minor children was “adversely affected by the child support

obligation, so that it was not what it would have been, if the parents were living

together with a combined AGI of $473,768.1[0]”; (3) that, based on an estimate
Father had prepared “using the Ohio State government website for basic child

support computation pursuant to R.C. 3119.021,” Father’s monthly child support

payment “should be less than $1,070.70”; (4) Father’s parenting time exceeds 145

days per year; (5) Father’s annual gross income is $48,398.74 less than Mother’s

annual gross income; (6) Father’s childcare expenses are higher than Mother’s

childcare expenses; (7) C.T.C.’s needs were being addressed and paid for by both

parents; (8) Father has “extraordinary travel expenses when exchanging children

for parenting time, because of his job with the Department of Veterans Affairs”; (9)

the basic child support computation sheet used to determine child support in

October 2019 and September 2020 was in error and (10) Mother’s affidavit and the

basic child support computation sheet proposed by Mother were based on “incorrect

or incomplete data and therefore misleading.” Father asserted that “the relevant

facts for the computation of child support needs [sic] to be reviewed again, for

correctness” and that the trial court, therefore, should not use its prior factual

findings in determining Father’s child support obligation but should, instead, use

the “relevant data” Father had presented “for an accurate child support

computation.” As sources for this “relevant data,” Father cited primarily to docket

entries predating the trial court’s September 25, 2020 judgment entry — the subject

of his prior appeal in V.C. I. Father also argued that Mother should be ordered to

“refund” Father’s “excess child support payments since August 1, 2019” and that the

child support enforcement agency should be required to “acknowledge” a direct

payment he had made to Mother in October 2019.
               On September 13, 2021, trial court held a hearing to address the

determination of Father’s child support obligation and other pending issues. At the

hearing, the parties were permitted to present brief arguments related to their filings

on the child support issue; however, it was not an evidentiary hearing.2

               On December 10, 2021, the trial court issued its decision, ordering

Father to pay $2,348.82.83 per month in child support ($782.94 per month per

child in child support plus $48.07 per month in cash medical support) plus the

processing fee, effective September 25, 2020. Using the factual findings it had

previously made in its September 25, 2020 judgment entry regarding the parties’

income, Mother’s out-of-pocket health insurance premiums and Mother’s childcare

expenses, the trial court first calculated what the child support obligation would be

under the basic child support schedule and applicable worksheet for three minor

children for a combined annual income of $366,467.04.

               The trial court then determined Father’s child support obligation

considering the needs and standard of living of the children and the parents. In

making this determination, the trial court used the factual findings it had previously

made in its September 25, 2020 journal entry and also made “further * * * findings

of fact in regard to the needs and standard of living for the children and the parents.”




      2 In her appellate brief, Mother asserts that, on remand, the parties stipulated that,

in lieu of an evidentiary hearing, the parties would submit briefs setting forth their
positions with respect to the determination of Father’s child support obligation and that
the matter would be decided on the briefs. This stipulation is not clearly stated in the
record; however, Father has not challenged that assertion in his appellate brief.
The trial court identified the factual findings it considered in determining Father’s

child support obligation as follows:

            In the September 25, 2020 Judgment Entry, this Court made the
      following factual findings:

                1. Plaintiff’s income — $248,214.00

                2. Defendant’s income — $220,644.00

                3. Defendant’s other income — $7,200.00

            4. Plaintiff’s out of pocket health insurance premiums —
      $15,476.16.

                5. Plaintiff’s childcare expenses — $18,000.00

             The Court further makes the following findings of fact in regard
      to the needs and the standard of living for the children and the parents:

                1. Both Plaintiff and Defendant are physicians.

            2. Plaintiff works at the Cleveland Clinic with an annual income
      of approximately $246,214.00 [sic].

           3. Defendant works at the Veteran’s Administration with an
      annual income of approximately $220,664.00 [sic].

                4. As physicians, both parties have an above average standard of
      living.

            5. Both parties live in the City of Solon and the children attend
      Solon City Schools.

            6. Plaintiff and Defendant also own and reside in comparable
      residences: Plaintiff’s residence is valued at $348,000.00 while
      Defendant’s residence is valued at $421,500.00

            7. The parties’ children’s standard of living is also enhanced by
      having two parents that are physicians earning a combined income of
      $464,858.00 [sic].
             8. The parties’ income provides the children with additional
      opportunities in obtaining and fulfilling their material needs which
      includes food, clothing, transportation, travel, electronics and the
      ability to participate in extra-curricular activities.

            9. The parties’ minor child C.T.C. also has special needs which
      are being addressed by Plaintiff.

            10. C.T.C. has been diagnosed with depression, anxiety and
      behavioral disorder which has resulted in Plaintiff incurring significant
      additional out of pocket expenses which include extensive
      psychological and behavioral treatment.

            11. Plaintiff pays $15,000 per year for out-of-pocket medical
      insurance for the children as well as $18,000.00 per year for childcare
      expenses for the parties’ minor child, U.C.C.3

               The trial court stated that “consider[ing] its prior findings of fact and

its findings of fact in regard to the needs and standard of living for the children and

parents,” “an award of $2,348.82 per month, plus cash medical support in the

amount of $48.07 per month” “would be appropriate under the circumstances.”

               Based on the record before us, we cannot say that the trial court

abused its discretion in redetermining Father’s child support obligation. Father has




      3  As noted above, the trial court appears to have made a few minor, typographical
or mathematical errors in referencing the parties’ annual income in its December 10, 2021
judgment entry. For example, although the trial court states it found, in its September 25,
2020 judgment entry, that Mother’s annual income was $248,214.00 and that Father’s
annual income was $220,644.00 (and “other income” was $7,200.00), the trial court
states as part of its “further * * * findings” in its December 10, 2021 judgment entry that
Mother “works at the Cleveland Clinic with an annual income of approximately
$246,214.00” and Father works at the Veteran’s Administration with an annual income
of approximately $220,664.00” (Emphasis added.) Also, the total of these income figures
does not match the “combined annual income” of $464,858.00 as stated in the trial
court’s “further * * * findings.” Because neither party has raised the issue and because we
find that the typographical/mathematical errors are minor and not material under the
facts and circumstances here, we do not further consider them.
not shown that the trial court’s decision was unreasonable, arbitrary or

unconscionable.

               As the trial court correctly observed, this court did not reverse any of

the factual findings the trial court had previously made in calculating Father’s child

support obligation in V.C. I. Because Father did not provide a transcript with his

appeal in V.C. I, this court could not review or find error with any of the trial court’s

factual findings related to its determination of Father’s child support obligation and,

therefore, affirmed those factual findings in V.C. I. V.C. I, 2021-Ohio-1491, at ¶ 63-

66, 75. As such, the trial court did not err or abuse its discretion in using the factual

findings it had previously made when redetermining Father’s child support

obligation on remand instead of the “facts” submitted by Father in support of his

brief to determine child support.

               The record reflects that, on remand, the trial court complied with R.C.

3119.04 and determined the amount of Father’s child support obligation after

considering the needs and standard of living of the children and the parents.

Contrary to Father’s assertion, the trial court was not required to accept Father’s

recitation of the “facts” relating to the needs and standard of living of the children

and the parents as true. The trial court’s “further * * * findings of fact in regard to

the needs and standard of living for the children and the parents” were supported

by competent, credible evidence in the record and were not against the manifest

weight of the evidence.

               Accordingly, we overrule Father’s assignments of error.
              Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the Cuyahoga County Common

Pleas Court, Domestic Relations Division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, PRESIDING JUDGE

LISA B. FORBES, J., and
EMANUELLA D. GROVES, J., CONCUR